Exhibit 10.2
SECOND AMENDMENT
     THIS SECOND AMENDMENT dated as of December 7, 2010 (this “Amendment”)
amends the Credit Agreement dated as of October 20, 2006, as amended as of
March 19, 2010 (the “Credit Agreement”), among LANCE, INC., a North Carolina
corporation (the “Company”), TAMMING FOODS LTD. (doing business as Lance
Canada), an Ontario corporation (the “Canadian Borrower” and together with the
Company, collectively the “Borrowers”), various financial institutions
(collectively the “Lenders”; individually each a “Lender”), WELLS FARGO
SECURITIES, LLC (formerly known as Wachovia Capital Markets, LLC), as
syndication agent, and BANK OF AMERICA, NATIONAL ASSOCIATION, as letter of
credit issuing lender, as administrative agent for the Lenders, and as Canadian
Agent. Terms defined in the Credit Agreement are, unless otherwise defined
herein or the context otherwise requires, used herein as defined therein.
     WHEREAS, the Company, the Canadian Borrower, the Lenders and the Agents
have entered into the Credit Agreement; and
     WHEREAS, the Company, Lima Merger Corp. and Snyder’s of Hanover, Inc.
(“Snyder’s”) have entered into an Agreement and Plan of Merger dated as of
July 21, 2010 (the “Snyder’s Merger Agreement”) pursuant to which Snyder’s will
merge (the “Snyder’s Merger”) into Lima Merger Corp., a wholly-owned subsidiary
of the Company; and concurrently with the Snyder’s Merger, the Company (a) will
change its name to Snyder’s-Lance, Inc. and (b) intends to enter into a new
senior credit facility agented by Bank of America, National Association (the
“New Credit Agreement”) in connection with which the U.S. Revolving Credit
Outstandings and the Canadian Outstandings shall be repaid in full and the U.S.
Revolving Credit Commitments and the Canadian Commitments shall be terminated
but the Term Loans shall remain outstanding; and
     WHEREAS, the parties hereto desire to amend the Credit Agreement in certain
respects as more fully set forth herein in order to (a) permit the Snyder’s
Merger, (b) amend certain covenants, (c) upon the effectiveness of the New
Credit Agreement, provide for the repayment in full of the U.S. Revolving Credit
Outstandings and the Canadian Outstandings and the termination of the U.S.
Revolving Credit Commitments and the Canadian Commitments and (d) if the New
Credit Agreement is not effective concurrently with the occurrence of the
Snyder’s Merger, permit U.S. Revolving Credit Loans under the Credit Agreement
to be used to fund the dividends in connection with the Snyder’s Merger;
     NOW, THEREFORE, the parties hereto agree as follows:
     SECTION 1 Amendments. Subject to the satisfaction of the conditions
precedent set forth in Section 3, the Credit Agreement shall be amended as
follows:
     1.1 Amendment of Definitions. Section 1.1 is amended so that the following
definitions read in their entirety as follows:

 



--------------------------------------------------------------------------------



 



     Change of Control means any of the following events:
     (a) any Person or group (within the meaning of Rule 13d-5 of the SEC under
the Securities Exchange Act of 1934 as in effect on the date hereof) (other than
the Van Every Family and/or the Snyder’s Stockholder Group) shall become the
Beneficial Owner (as defined in Rule 13d-3 of the SEC under the Securities
Exchange Act of 1934 as in effect on the date hereof) of 30% or more of the
capital stock or other equity interests of the Company the holders of which are
entitled under ordinary circumstances (irrespective of whether at the time the
holders of such stock or other equity interests shall have or might have voting
power by reason of the happening of any contingency) to vote for the election of
the directors of the Company; or
     (b) a majority of the members of the Board of Directors of the Company
shall cease to be Continuing Members; or
     (c) the Company shall fail to beneficially own, directly or indirectly, all
of the outstanding equity interests in the Canadian Borrower (unless (i) the
Canadian Borrower is disposed of in a transaction permitted hereunder and (ii)
prior to or concurrently with such disposition, the Canadian Borrower ceases to
be a Borrower and pays all of its obligations hereunder).
     Continuing Member means a member of the Board of Directors of the Company
who either (a) was a member of the Company’s Board of Directors on the Closing
Date or the effective date of the Snyder’s Merger and has been such continuously
thereafter or (b) became a member of such Board of Directors after the Closing
Date and whose election or nomination for election was approved by a vote of the
majority of the Continuing Members then members of the Company’s Board of
Directors.
     1.2 Addition of Definitions. Section 1.1 is amended by adding thereto the
following definitions in proper alphabetical sequence:
     Existing Snyder’s Notes means the $100,000,000 of 5.72% Senior Notes due
June 12, 2017 issued by Snyder’s of Hanover Manufacturing, Inc. (“Snyder’s
Manufacturing”) pursuant to a Note Purchase Agreement dated as of June 12, 2007
among Snyder’s Manufacturing, Snyder’s of Hanover, Inc., as parent guarantor,
and each of the Purchasers (as defined therein).
     Material Acquisition means an Acquisition involving consideration
(excluding stock of the Company) of more than $50,000,000.
     New Credit Agreement means a credit agreement of the Company entered into
in 2010 agented by Bank of America, National Association providing revolving
credit commitments of up to $265,000,000.
     Snyder’s means Snyder’s of Hanover, Inc., a Pennsylvania corporation.

-2-



--------------------------------------------------------------------------------



 



     Snyder’s Stockholder Group means (i) the lineal descendants of Michael A.
Warehime, including adopted persons as well as biological descendants, (i) any
spouse, widow or widower of any such descendant and (iii) any trust, estate,
custodian or other fiduciary or similar account solely for the benefit of one or
more individuals described in clause (i) or (ii) above.
     Snyder’s Merger means the merger of Snyder’s into Lima Merger Corp., a
wholly owned subsidiary of the Company, pursuant to the Snyder’s Merger
Agreement.
     Snyder’s Merger Agreement means the Agreement and Plan of Merger dated as
of July 21, 2010 among the Company, Lima Merger Corp. and Snyder’s, as amended
by the First Amendment to Agreement and Plan of Merger dated as of September 30,
2010.
     1.3 Amendment to Repayment Provision. Section 2.10 is amended by adding the
following thereto: “The Company shall prepay the Term Loans with the net
proceeds of any disposition or group of related dispositions in excess of
US$20,000,000.”
     1.4 Amendments to Reporting Requirements. The second-to-last paragraph of
Section 7.2 is amended by (a) deleting the words “the Company shall deliver” at
the beginning of clause (i) of the proviso to the first sentence thereof and
substituting the following therefor: “the Company shall, upon written request,
deliver”; and (b) deleting last two sentences thereof and substituting the
following therefor:
     The Administrative Agent shall have no obligation to request the delivery
of or to maintain paper copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
     1.5 Amendment to Use of Proceeds Covenant. Section 7.12 is amended by
inserting therein before the proviso thereto the phrase “including to fund the
dividends payable to Lance stockholders in connection with the Snyder’s Merger”.
     1.6 Additional Affirmative Covenants. Article VII is amended to add, at the
end thereof, the following Section 7.13:
     7.13 New Credit Agreement. The Company agrees that, concurrently with the
effectiveness of the New Credit Agreement, the U.S. Revolving Credit Commitments
and the Canadian Commitments are automatically terminated, without any further
action, and a portion of the proceeds of the initial funding under the New
Credit Agreement shall be applied to pay in full all U.S. Revolving Credit
Outstandings and Canadian Outstandings.

-3-



--------------------------------------------------------------------------------



 



     1.7 Amendment of Total Debt to EBITDA Ratio Covenant. Section 8.1(a) is
amended to read in its entirety as follows:
     (a) Total Debt to EBITDA Ratio. The Company shall not permit the Total Debt
to EBITDA Ratio for any Computation Period to be greater than 3.25 to 1 or, with
respect to no more than four consecutive Computation Periods following a
Material Acquisition, 3.50 to 1.
     1.8 Amendment of Dispositions Covenant. Section 8.3(d) is amended to read
in its entirety as follows:
     (d) dispositions not otherwise permitted hereunder which are made for fair
market value; provided that (i) at the time of any disposition, no Event of
Default shall exist or shall result from such disposition and (ii) the aggregate
value of all assets so disposed of by the Company and its Subsidiaries on or
after the Closing Date shall not exceed 20% of the greater of (x) the total
assets of the Company as of the Closing Date after giving effect to the Snyder’s
Merger or (y) the highest amount of total assets of the Company as shown on the
Company’s balance sheet as of the end of any fiscal year ending after the
Closing Date.
     1.9 Amendment of Investments Covenant. Section 8.5 is amended by
(a) deleting the word “and” at the end of clause (i) thereof, (b) deleting the
period at the end of clause (j) thereof and inserting “; and” at the end of
clause (j) thereof, and (c) adding after clause (j) thereof the following new
clause (k):
     (k) the Snyder’s Merger.
     1.10 Amendment of Subsidiary Indebtedness Covenant. Section 8.6 is amended
to read in its entirety as follows:
     8.6 Limitation on Subsidiary Indebtedness. The Company shall not permit its
Subsidiaries to create, incur, assume or suffer to exist, or otherwise become or
remain directly or indirectly liable with respect to, any Indebtedness, other
than (a) Indebtedness owing to the Company or another Subsidiary, (b)
Indebtedness under this Agreement, (c) Indebtedness of Subsidiaries with respect
to loans to independent distributors of products of the Company and its
Subsidiaries in an aggregate amount not at any time exceeding (i) during the
period from the Closing Date through May 31, 2011, US$60,000,000, (ii) during
the period from June 1, 2011 through the first anniversary of the Closing Date,
US$30,000,000 and (ii) thereafter, US$5,000,000, and (d) Indebtedness at any
time outstanding in an aggregate amount not to exceed the excess of
(i) US$30,000,000 over (ii) to the extent not constituting Indebtedness,
obligations of its Subsidiaries in respect of Securitization Transactions to the
extent of the aggregate investment or claim held at any time by purchasers,
assignees or other transferees of (or of interests in) receivables and other
rights to payment in Securitization Transactions.

-4-



--------------------------------------------------------------------------------



 



     1.11 Additional Negative Covenant. Article VIII is amended to add, at the
end thereof, the following Section 8.14:
     8.14 Burdensome Agreements. The Company shall not, and shall not permit any
Subsidiary to, enter into any Contractual Obligation (other than any Loan
Document) that
     (a) limits the ability (i) of any Subsidiary to make Restricted Payments to
the Company or to another Subsidiary or to otherwise transfer property to the
Company or another Subsidiary, (ii) of any Subsidiary to incur any Guaranty
Obligation with respect to the Indebtedness of the Company or (iii) of the
Company or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person, provided that this clause (a)(iii) shall not prohibit
(x) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 8.2(i) or (j) so long as such negative
pledge relates solely to the property financed by or the subject of such
Indebtedness, (y) any provision of the Existing Snyder’s Notes that is
substantially similar to Section 8.2 or (z) customary non-assignment clauses in
leases, licenses and similar agreements arising in the ordinary course of
business; or
          (b) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person;
provided that this clause (b) shall not apply to the Existing Snyder’s Notes or
the New Credit Agreement.
     1.12 Amendment to Covenant Default. Section 9.1(c) is amended to read in
its entirety as follows:
     (c) Specific Defaults. The Company fails to perform or observe any term,
covenant or agreement contained in any of subsection 7.3(a), Section 8.1, 8.2,
8.3, 8.4, 8.8, 8.11 or 8.13.
     1.13 Adjustment of Baskets in Articles VIII and IX. Each Section of
Articles VIII and specified in column (A) below is amended by replacing the
amount currently set forth therein (as shown in column (B) below) with the
amount set forth in column (C) below:

                  (A) Section   (B) Current Amount     (C) Amended Amount  
8.2(g)
  $ 5,000,000     $ 10,000,000  
8.2(i)
  $ 5,000,000     $ 10,000,000  
8.2(m)
  $ 10,000,000     $ 20,000,000  
8.3(c)
  $ 10,000,000     $ 20,000,000  
8.10
  $ 125,000,000     $ 200,000,000  
8.11
  $ 5,000,000     $ 10,000,000  
9.1(h) [twice]
  $ 5,000,000     $ 10,000,000  
9.1(i)
  $ 15,000,000     $ 30,000,000  

-5-



--------------------------------------------------------------------------------



 



     SECTION 2 Warranties. The Company represents and warrants to each Agent and
each Lender (and the Canadian Borrower represents and warrants with respect to
itself to each Agent and each Lender) that, after giving effect to the
effectiveness of this Amendment, (a) each warranty set forth in Article VI of
the Credit Agreement is true and correct in all material respects, except to the
extent that such warranty specifically refers to an earlier date, and (b) no
Event of Default or Unmatured Event of Default exists.
     SECTION 3 Effectiveness of Amendments.
     3.1 Amendments. The amendments set forth in Section 1 above shall become
effective when the Administrative Agent shall have received all of the following
(provided that the following are received on or before December 31, 2010):
(i) counterparts of this Amendment executed by the Company, the Canadian
Borrower, the Required Lenders and the Administrative Agent; (ii) all documents
(including legal opinions) as shall reasonably demonstrate the corporate power
and authority of the Borrowers and the Guarantor Subsidiaries to enter into, and
the validity with respect to the Borrowers and the Guarantor Subsidiaries of,
this Amendment and the other Loan Documents and any other matters relevant
hereto, all in form and substance satisfactory to the Administrative Agent;
(iii) all governmental and third party approvals, if any, necessary or advisable
in connection with the execution, delivery and performance of this Amendment by
the Borrowers; (iv) evidence satisfactory to the Administrative Agent that the
Company is in pro forma compliance with Sections 8.1, 8.4, 8.6 and 8.10 of the
Credit Agreement after giving effect to the Snyder’s Merger, the financing
contemplated by the New Credit Agreement and this Amendment, including a
certificate of the Chief Financial Officer of the Company certifying as to
compliance with such financial covenants and demonstrating (in reasonable
detail) the calculations required by such covenants; (v) evidence satisfactory
to the Administrative Agent that the Company and its Subsidiaries (including
Snyder’s and its Subsidiaries) shall be in compliance with all existing material
financial obligations; (vi) evidence satisfactory to the Administrative Agent
that no provision of the Snyder’s Merger Agreement or term or condition of the
Snyder’s Merger shall have been amended, modified or waived in any respect
materially adverse to the Lenders without the prior written consent of the
Administrative Agent; (vii) evidence satisfactory to the Administrative Agent
that the Snyder’s Merger shall have been, or shall concurrently be, consummated
in accordance with Applicable Law and on the terms described in the Snyder’s
Merger Agreement; (viii) evidence satisfactory to the Administrative Agent that
the New Credit Agreement is in effect, and (ix) application of proceeds of the
initial funding under the New Credit Agreement to repay in full all U.S.
Revolving Credit Outstandings and Canadian Outstandings.

-6-



--------------------------------------------------------------------------------



 



     SECTION 4 Miscellaneous.
     4.1 Waiver of Prior Notices with respect to Termination of U.S. Revolving
Credit Commitments and Canadian Commitments. The Required Lenders hereby waive
any prior notices required under Section 2.08 of the Credit Agreement in
connection with the termination of the U.S. Revolving Credit Commitments and the
Canadian Commitments and the related repayment in full of the U.S. Revolving
Credit Outstandings and the Canadian Outstandings upon the effectiveness of the
New Credit Agreement as required by Section 7.14 added to the Credit Agreement
under this Amendment.
     4.2 Continuing Effectiveness, etc. As herein amended, the Credit Agreement
shall remain in full force and effect and is hereby ratified and confirmed in
all respects. After the effectiveness of this Amendment, all references in the
Credit Agreement and the other Loan Documents to “Credit Agreement” or similar
terms shall refer to the Credit Agreement as amended hereby.
     4.3 Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment. Delivery of a signed
signature page hereto by facsimile or e-mail (in a .pdf or similar file) shall
be effective as delivery of a manually signed counterpart hereof.
     4.4 Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA WITHOUT REGARD TO THE
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF; PROVIDED THAT THE PARTIES HERETO
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     4.5 Successors and Assigns. This Amendment shall be binding upon the
Borrowers, the Lenders and the Agents and their respective successors and
assigns, and shall inure to the benefit of the Borrowers, the Lenders and the
Agents and the respective successors and assigns of the Lenders and the Agents.
[Signature Pages Follow]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            LANCE, INC.
      By:   /s/ Rick D. Puckett         Title: Executive Vice President, Chief
Financial Officer,       Treasurer & Secretary        TAMMING FOODS LTD.
      By:   /s/ Rick D. Puckett         Title: Executive Vice President & Chief
Financial Officer            

SECOND AMENDMENT

S-1



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, NATIONAL ASSOCIATION,
as Administrative Agent
      By:   /s/ illegible         Title: Senior Vice President               
BANK OF AMERICA, NATIONAL ASSOCIATION,
as an Issuing Lender and a U.S. Revolving Credit Lender
      By:   /s/ illegible         Title: Senior Vice President           

SECOND AMENDMENT

S-2



--------------------------------------------------------------------------------



 



            WELLS FARGO SECURITIES, LLC,
as Syndication Agent
      By:   /s/ illegible         Title: Managing Director   

SECOND AMENDMENT

S-3



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION, as a Term Lender
and U.S. Revolving Credit Lender
      By:   /s/ Scott Santa Cruz         Title: Director   

SECOND AMENDMENT

S-4



--------------------------------------------------------------------------------



 



            REGIONS BANK, as a Term Lender and
U.S. Revolving Credit Lender
      By:           Title:     

SECOND AMENDMENT

S-5



--------------------------------------------------------------------------------



 



            BRANCH BANKING AND TRUST COMPANY,
as a Term Lender and U.S. Revolving Credit Lender
      By:   /s/ illegible         Title: Senior Vice President   

SECOND AMENDMENT

S-6



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a Term Lender
and U.S. Revolving Credit Lender
      By:   /s/ illegible         Title: Senior Vice President   

SECOND AMENDMENT

S-7



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK, as a Term Lender and U.S.
Revolving Credit Lender
      By:           Title:     

SECOND AMENDMENT

S-8



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, NATIONAL ASSOCIATION, acting through
its Canada Branch, as Canadian Agent and
a Canadian Lender
      By:   /s/ Medina Sales de Andrade         Title: Vice President   

SECOND AMENDMENT

S-9



--------------------------------------------------------------------------------



 



            WACHOVIA CAPITAL FINANCE CORPORATION
(CANADA), as a Canadian Lender
      By:   /s/ Ramond Eghobamien         Title: Vice President   

SECOND AMENDMENT

S-10



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a Canadian Lender
      By:   /s/ illegible         Title: Senior Vice President   

SECOND AMENDMENT

S-11